Title: To George Washington from Major General Horatio Gates, 13 October 1778
From: Gates, Horatio
To: Washington, George


          
            Sir
            Danbury [Conn.] 13th October 1778
          
          in obedience to your Excellencys directions I send the within Letter to The president of Congress, which contains the Letters of Earl Balcarres; a Report prevails that the Enemy have Evacuated Fort Independence, and Their Works at Kingsbridge—I have nothing further from Major Gray since the letter of the 9th Inst:, which I transmitted to Your Excellency. I am Sir Your most Obedient Humble Servant,
          
            Horatio Gates
          
        